Casie Walker
                                                 Burnet County District Clerk
                                                1701 East Polk Street, Suite 90
                                                  Burnet, Texas 78611-2757
                                                    Phone (512) 756-5450



August 18, 2015



Court of Appeals - Third District of Texas
via email - 3rdclerksandreporters@txcourts.gov


Re:    Court of Appeals Number: 03-15-00298-CR
       Trail Court Case Number: 41100

Style: The State of Texas
       vs.
       James Bradley Warden


      This letter is to request an extension of thirty (30) days to file the Clerk’s record in the
above-referenced cause.



Sincerely,




Casie Walker
District Clerk